 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     BRYAN A. SCHNEIDER,                              CASE NO. C19-5812 BHS
 5
                             Petitioner,              ORDER ADOPTING REPORT
             v.                                       AND RECOMMENDATION
 6
     RON HAYNES,
 7
                             Respondent.
 8

 9

10           This matter comes before the Court on the Report and Recommendation (“R&R”)

11   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 11. The Court

12   having considered the R&R and the remaining record, and no objections having been

13   filed, does hereby find and order as follows:

14           (1)   The R&R is ADOPTED;

15           (2)   Petitioner’s federal habeas petition is DISMISSED WITH PREJUDICE

16   as procedurally defaulted;

17           (3)   A certificate of appealability is DENIED; and

18           (4)   The Clerk shall enter JUDGMENT and close this case.

19           Dated this 24th day of March, 2020.

20

21

22
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge



     ORDER
